


Exhibit 10.1
AMENDMENT NO. 5 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Amendment”), entered into as of
November 3, 2014, is entered into by and between ServiceSource International,
Inc., a Delaware corporation (the “Borrower”), and JPMorgan Chase Bank, N.A., as
Lender (the “Lender”).
W I T N E S S E T H:
WHEREAS, the Borrower and Lender are parties to that certain Credit Agreement
dated as of July 5, 2012, as modified pursuant to that certain Letter Agreement
dated as of June 18, 2013 by and between the Borrower and the Lender and as
amended pursuant to that certain Amendment No. 1 to Credit Agreement dated as of
June 30, 2013 by and between the Borrower and the Lender, that certain Amendment
No. 2 to Credit Agreement dated as of August 6, 2013 by and between the Borrower
and the Lender, that certain Amendment No. 3 to Credit Agreement dated as of
January 21, 2014 by and between the Borrower and the Lender, that certain
Amendment No. 4 to Credit Agreement dated May 5, 2014 by and between the
Borrower and Lender, that certain Waiver dated as of August 1, 2014 by and
between Borrower and Lender, and that certain Waiver dated as of October 29,
2014 by and between Borrower and Lender (as modified and amended, the “Credit
Agreement”), pursuant to which Lender has agreed to make certain loans and to
extend credit to the Borrower upon the terms and subject to the conditions set
forth therein; and
WHEREAS, the parties to the Credit Agreement desire to amend the Credit
Agreement in order to, among other things, delete the Consolidated Funded Debt
to EBITDA Ratio covenant, add a minimum EBITDA covenant, and amend the
definition of EBITDA, upon the terms and subject to the conditions set forth
below.
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
the parties hereto hereby agree as follows:
1.Definitions. All capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms by the Credit Agreement.


2.Amendment to the Credit Agreement. Effective as of the Amendment No. 5
Effective Date (as defined below), the Credit Agreement shall be amended as
follows:


(a)
All references to the Credit Agreement in the Credit Agreement and in any of the
Loan Documents shall refer to the Credit Agreement as amended hereby.



(b)
The following definitions shall be added to Section 1.01 of the Credit Agreement
in the appropriate alphabetical order:

“Amendment No. 5” means that certain Amendment No. 5 to Credit Agreement dated
November 3, 2014 by and between the Borrower and Lender.
“Amendment No. 5 Effective Date” shall have the meaning set forth in Section 3
of Amendment No. 5.




--------------------------------------------------------------------------------




(c)
The definitions of “Consolidated Funded Debt” and “Consolidated Funded Debt to
EBITDA Ratio” set forth in Section 1.01 of the Credit Agreement shall be deleted
in their entirety.



(d)
The definition of “EBITDA” set forth in Section 1.01 of the Credit Agreement
shall be amended as follows: the “and” immediately preceding “(vii)” shall be
deleted and the following shall be added immediately preceding “minus”: “(viii)
non-recurring, cash restructuring charges incurred by the Borrower during the
period from July 1, 2014 through June 30, 2015 in connection with personnel
reductions in an aggregate amount not to exceed $5,000,000, and (ix) any
goodwill impairment expenses incurred by the Borrower during the period from
July 1, 2014 through June 30, 2015,”



(e)
Section 7.01(a) of the Credit Agreement shall be replaced in its entirety to
read as follows:

“(a) EBITDA of greater than or equal to (a) $(19,000,000) as measured on a
trailing three month basis for the period ending September 30, 2014, (b)
$(30,000,000) as measured on a trailing six month basis for the period ending
December 31, 2014, (c) $(39,000,000) as measured on a trailing nine month basis
for the period ending March 31, 2015, and (d) $(47,000,000) as measured on a
trailing twelve month basis for the period ending June 30, 2015.”


3.Conditions: Notwithstanding the foregoing, this Amendment shall not become
effective unless and until such date (the “Amendment No. 5 Effective Date”) as
the following conditions are satisfied:


(a)
The Lender shall have received a fully-executed copy of this Amendment; and



(b)
The Lender shall have received a fully-executed copy of the Consent and
Acknowledgement of the Guarantors, in the form attached to this Amendment; and



(c)
The Lender shall have received such other documents as the Lender or its counsel
may reasonably request.



4.Representations and Warranties. Borrower repeats and reaffirms the
representations and warranties set forth in Article V of the Credit Agreement,
except to the extent that such representations and warranties relate solely to
an earlier date. Borrower also represents and warrants that the execution,
delivery and performance of this Amendment, and the documents required herein,
are within the corporate powers of Borrower, have been duly authorized by all
necessary corporate action and do not and will not (i) require any consent or
approval of the shareholders of Borrower; (ii) violate any provision of the
articles of incorporation or by-laws of Borrower or of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to Borrower or any subsidiary; (iii)
require the consent or approval of, or filing a registration with, any
governmental body, agency or authority; or (iv) result in any breach of or
constitute a default under, or result in the imposition of any lien, charge or
encumbrance upon any property of Borrower or any subsidiary pursuant to, any
indenture or other agreement or instrument under which Borrower or any
subsidiary is a party or by which it or its properties may be bound or affected.
This Amendment constitutes legal, valid and binding obligations of Borrower
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy or similar laws affecting the enforceability of creditors’
rights generally.






--------------------------------------------------------------------------------




5.Obligations Enforceable, Etc. Borrower acknowledges and agrees that its
obligations under the Credit Agreement are not subject to any offset, defense or
counterclaim assertable by Borrower and that the Credit Agreement and the Loan
Documents are valid, binding and fully enforceable according to their respective
terms. Except as expressly provided above, the Credit Agreement and the Loan
Documents shall remain in full force and effect, and this Amendment shall not
release, discharge or satisfy any present or future debts, obligations or
liabilities to the Lender of Borrower or of any debtor, guarantor or other
person or entity liable for payment or performance of any of such debts,
obligations or liabilities of Borrower, or any security interest, lien or other
collateral or security for any of such debts, obligations or liabilities of
Borrower or such debtors, guarantors, or other persons or entities, or waive any
default, and the Lender expressly reserves all of its rights and remedies with
respect to Borrower and all such debtors, guarantors or other persons or
entities, and all such security interests, liens and other collateral and
security. This is an amendment and not a novation. Without limiting the
generality of the foregoing, all present and future debts, obligations and
liabilities of Borrower under the Credit Agreement, as amended, are and shall
continue to be secured by the Pledge and Security Agreement and the Intellectual
Property Security Agreement given by the Borrower, and shall continue to be
guaranteed by the Guaranties (which Guaranties are secured by the Pledge and
Security Agreement given by the Guarantors and the Intellectual Property
Security Agreement given by Scout).


6.Fees and Expenses. As contemplated by Section 9.01(a) of the Credit Agreement,
Borrower shall be responsible for the payment of all fees and out-of-pocket
disbursements incurred by the Lender in connection with the preparation,
execution and delivery of this Amendment. Borrower further acknowledges and
agrees that, pursuant to and on the terms set forth in such Section 9.01(a),
Borrower is and shall be responsible for the payment of other fees, expenses,
costs and charges arising under or relating to the Loan Agreement, as amended
hereby, and the Loan Documents, as set forth in such Section 9.01(a).


7.Entire Agreement. This Amendment and the other documents referred to herein
contain the entire agreement between the Borrower and the Lender with respect to
the subject matter hereof, superseding all previous communications and
negotiations, and no representation, undertaking, promise or condition
concerning the subject matter hereof shall be binding upon the Lender unless
clearly expressed in this Amendment or in the other documents referred to
herein.


8.Miscellaneous. The provisions of this Amendment shall inure to the benefit of
and be binding upon any successor to any of the parties hereto. All agreements,
representations and warranties made herein shall survive the execution of this
Amendment and the making of the loans under the Credit Agreement, as so amended.
This Amendment shall be governed by and construed in accordance with the
internal laws of the State of California. This Amendment may be signed in any
number of counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Amendment is solely for the benefit
of the parties hereto and their permitted successors and assigns. No other
person or entity shall have any rights under, or because of the existence of,
this Amendment.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
SERVICESOURCE INTERNATIONAL, INC.


By: /s/SIMON BIDDISCOMBE                    
Name: SIMON BIDDISCOMBE                    
Title: CFO    


                    
JPMORGAN CHASE BANK, N.A.


By: /s/JEFFREY A. DEROSA
Name: JEFFREY A. DEROSA
Title: SVP    




CONSENT AND ACKNOWLEDGMENT OF GUARANTORS
The undersigned Guarantors hereby consent to the foregoing Amendment No. 5 to
Credit Agreement. ServiceSource Delaware, Inc. agrees that its Guaranty dated as
of July 5, 2012, in favor of the Lender, and all collateral and security
therefor, shall remain in full force and effect notwithstanding the amendments
made above; and Scout Analytics, Inc. agrees that its Guaranty dated as of
January 21, 2014, in favor of the Lender, and all collateral and security
therefor, shall remain in full force and effect notwithstanding the amendments
made above.
Dated: November 3, 2014.
SERVICESOURCE DELAWARE, Inc.


/S/SIMON BIDDISCOMBE
By: SIMON BIDDISCOMBE                
Title: CFO                    


SCOUT ANALYTICS, Inc.


/S/SIMON BIDDISCOMBE
By: SIMON BIDDISCOMBE
Title: CFO                    




